                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM LIVERNOIS,                                   Case No.19-cv-02277-JSC
                                                          Plaintiff,
                                   8
                                                                                              REFERRAL FOR PURPOSE OF
                                                    v.                                        DETERMINING RELATIONSHIP
                                   9

                                  10     NATIONAL STEEL AND
                                         SHIPBUILDING COMPANY, et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             Pursuant to Civil Local Rule 3-12(c), the Court refers the above-entitled case to the

                                  14   Honorable Saundra Brown Armstrong for consideration of whether the case is related to Livernois

                                  15   v. Fryer-Knowles, Inc., No. 18-cv-03735-SBA. Defendant National Steel and Shipbuilding

                                  16   Company’s (“NSSC”) notice of removal asserts that it was an original defendant in the earlier

                                  17   action before Judge Armstrong, which was brought by the same plaintiff, and NSSC “respectfully

                                  18   suggests that this remov[ed] case should be assigned” to Judge Armstrong as well. (Dkt. No. 1 at

                                  19   2 n.1.)

                                  20             IT IS SO ORDERED.

                                  21   Dated: April 30, 2019

                                  22

                                  23
                                                                                                      JACQUELINE SCOTT CORLEY
                                  24                                                                  United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
